Citation Nr: 0313513	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a non-displaced spinous fracture and degenerative disc 
disease, status post C5-C6 fusion, for the period from 
February 2, 1997, to August 20, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
a non-displaced spinous fracture and degenerative disc 
disease, status post C5-C6 fusion, for the period from 
December 1, 1998, to February 3, 2002.

3.  Entitlement to an evaluation in excess of 40 percent for 
a non-displaced spinous fracture and degenerative disc 
disease, status post C5-C6 fusion, for the period beginning 
on February 4, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1983 and for 12 days in December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  

In the appealed rating decision, the RO granted service 
connection for a non-displaced spinous process fracture of C6 
and assigned a 10 percent evaluation from February 5, 1997.  
Subsequently, in an October 1998 rating action, the RO 
increased this evaluation in the form of a staged rating, 
with 40 percent effective from February 5, 1997, 100 percent 
effective from August 21, 1998, (under 38 C.F.R. § 4.30), and 
20 percent effective from November 1, 1998.  In an April 2000 
rating action, the RO extended the temporary 100 percent 
evaluation and effectuated the 20 percent evaluation at the 
later date of December 1, 1998.  Subsequently, in an August 
2002 rating action, the RO increased the veteran's evaluation 
to 40 percent, effective from February 2002.

The Board has reviewed the procedural history of this case 
and has determined that all of the assigned ratings represent 
less than the maximum available under the applicable 
diagnostic criteria, except for the temporary 100 percent 
evaluation assigned from August 21, 1998, to November 30, 
1998.  Accordingly, the 40 percent evaluation effective from 
February 2, 1997, to August 20, 1998; the 20 percent 
evaluation effective from December 1, 1998, to February 3, 
2002; and the 40 percent evaluation effective from February 
4, 2002, will all be addressed in this decision.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Additionally, the Board notes that, in his April 1998 
Substantive Appeal, the veteran requested a VA Travel Board 
hearing.  In a July 1997 submission, however, the veteran 
indicated that he instead sought an RO hearing before a local 
hearing officer.  The RO hearing was subsequently held in 
September 1998, and the VA Travel Board hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  During the period from February 2, 1997, to August 20, 
1998, the veteran's cervical spine disorder was productive of 
symptoms that were not more than severe in degree, including 
limitation of motion of the cervical spine and minimal pain 
with motion.

3.  During the period from December 1, 1998, to February 3, 
2002, the veteran's cervical spine disorder was productive of 
symptoms that, although indicative of improvement following 
surgery in August 1998, eventually worsened to the extent of 
returning severity.

4.  For the period beginning on February 4, 2002, the 
veteran's cervical spine disorder has been productive of 
symptoms that, on balance, are not more than severe in 
degree, including limitation of motion of the cervical spine, 
no functional limitation of the upper extremities, subjective 
right upper extremity symptoms, the ability to lift 10 pounds 
frequently, and muscle spasm.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the period from February 2, 1997, to August 20, 1998, for 
a non-displaced spinous fracture and degenerative disc 
disease, status post C5-C6 fusion, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for a 40 percent evaluation for the period 
from December 1, 1998, to February 3, 2002, for a non-
displaced spinous fracture and degenerative disc disease, 
status post C5-C6 fusion, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002).

3.  The criteria for an evaluation in excess of 40 percent 
for the period beginning on February 4, 2002, for a non-
displaced spinous fracture and degenerative disc disease, 
status post C5-C6 fusion, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 67 Fed. 
Reg. 54345-54349 (August 22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations.  Also, there 
is no indication of additional relevant medical evidence that 
has not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a February 2003 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.  
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, however, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed April 1997 rating decision, the RO granted 
service connection for a non-displaced C6 spinous fracture on 
the basis of reserve service medical records indicating that 
such a fracture was sustained in June 1996.  A 10 percent 
evaluation was assigned, effective from February 5, 1997.  

The RO based the initial 10 percent evaluation on the 
findings from a February 1997 VA spine examination, during 
which the veteran reported needle-like pain in the posterior 
neck and intermittent numbness over his right little and ring 
fingers.  Range of motion studies revealed forward flexion of 
the back to 60 degrees, backward extension to 35 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 45 
degrees bilaterally.  There was only minimal pain on motion, 
and a neurological evaluation was unremarkable.  X-rays 
revealed good alignment, with disc spaces well-maintained, no 
obvious healed fracture, and very mild anterior lipping of a 
degenerative nature of C6.  The veteran was described as 
intermittently symptomatic, with possible radicular symptoms.

In June 1997, the veteran underwent a cervical epidural 
steroid injection performed by Andrew Thio, M.D., on account 
of continued chronic neck pain and right arm radiculopathy.  
X-rays from November 1997 revealed mild disc space narrowing 
at C5-C6.  A March 1998 MRI revealed mild degenerative disc 
disease at C5-C6, with no significant radiological neural 
foraminal narrowing noted; and a C5-C6 discogram revealed a 
minimal anterior and posterior disc bulge at C5-C6.  
Subsequently, in August 1998, the veteran underwent an 
anterior cervical diskectomy and fusion of C5-C6, with AO 
plating and allograft bone graft.

During his September 1998 VA hearing, the veteran complained 
of continued neck pain and headaches.  He described how his 
neck disability affected his work as an aircraft mechanic and 
his ability to drive.  

Subsequently, in an October 1998 rating action, the RO 
increased the veteran's evaluation in the form of a staged 
rating, with 40 percent effective from February 5, 1997, 100 
percent effective from August 21, 1998, (under 38 C.F.R. 
§ 4.130), and 20 percent effective from November 1, 1998.  

The veteran underwent a further VA orthopedic examination (at 
a private facility) in January 1999, during which he 
complained of continuous pain in the back of his neck but 
denied radicular pain into the extremities.  When standing 
erect, the veteran demonstrated a normal posture, with a 
degree of cervical lordosis, thoracic kyphosis, and lumbar 
lordosis.  The spine was aligned on a straight plumb line 
from the inion to the gluteal cleft.  The veteran 
demonstrated a normal heel-to-toe tandem gait.  There were no 
complaints of tenderness or evidence of muscle spasm.  Range 
of motion testing revealed extension to 35 degrees, flexion 
to 50 degrees, bilateral lateral flexion to 30 degrees, and 
bilateral rotation to 55 degrees.  This motion was noted to 
not be limited by pain, fatigue, weakness, or lack of 
endurance.  A neurological examination was noted to be within 
normal limits.  X-rays of the cervical spine revealed 
anterior cervical fusion at C5-C6, with a plate and four 
screws anteriorly.  This fusion appeared to be uniting in a 
good position, and there was no residual evidence of the 
previously established C6 spinous fracture.  The diagnoses 
were C6 spinous fracture, united in anatomical position; and 
cervical degenerative disc disease, status postoperative 
anterior cervical diskectomy and fusion of C5-C6.  The 
examiner further commented that the anterior cervical 
diskectomy and fusion was the appropriate treatment for the 
veteran's degenerative disc disease of the cervical spine and 
that his disability did not affect his current occupation or 
daily functioning.

Subsequently, in an April 2000 rating action, the RO extended 
the temporary 100 percent evaluation and effectuated the 20 
percent evaluation at the later date of December 1, 1998.  

A private evaluation from February 2001 revealed increased 
symptomatology, including pain with extension of the cervical 
spine, x-ray evidence of a possible "small halo around the 
interior screws which potentially could be consistent with a 
pseudoarthrosis at this level" and moderate degenerative 
changes, and paresthesias in the right small and ring finger.  
An MRI from the same month revealed mild disc degeneration at 
C3-C4 and C6-C7.  In February 2002, the veteran was seen 
again by Dr. Thio for "slowly worsening" neck pain, with 
radiation to the fourth and fifth fingers.  An examination 
revealed moderate right cervical spine paravertebral 
tenderness.  Dr.  Thio described the neck surgery as 
"failed," and the veteran subsequently underwent a C7-T1 
epidural injection in March 2002.  

During his May 2002 VA examination, conducted at a private 
facility, the veteran reported severe neck pain and 
intermittent right arm pain, with numbness involving the ring 
and little fingers, and stated that he regretted his prior 
cervical spine operation.  He indicated that any type of 
heavy work would greatly worsen his neck pain and that, on 
account of problems with his health insurance, he could not 
afford continued epidural block injections.  The examination 
revealed considerable right and left paracervical muscle 
spasm not only in the paracervical musculature but in the 
trapezii as well.  There was increased pain with compression 
of the cervical spine but no pain with distraction.  Range of 
motion studies of the cervical spine included flexion to 45 
degrees, extension to 20 degrees, bilateral lateral bending 
to 40 degrees, right rotation to 60 degrees, and left 
rotation to 70 degrees.  Pain was noted to be limiting his 
motion.  There was slight atrophy of the hypothenar muscles 
on the right side and subjective diminution of sensation over 
the right ring and little fingers.  X-rays revealed a fusion 
with metal fixation at C5-C6, with some foraminal narrowing 
and spurring at the C6-C7 level and some narrowing at the C6-
C7 level with spur formation anteriorly from C6 to the 
posterior level of C7.  

In conclusion, the examiner diagnosed degenerative disc 
disease at C6-C7, with intermittent radiculopathy; and status 
post C5-C6 fusion, solid.  The examiner further noted that 
all of the veteran's current problems were caused by his in-
service injury and that, if he did not get continued epidural 
block injections, he would have to either learn to live with 
his pain or undergo surgery at C6-C7.  With regard to his 
work status, he could lift 20 pounds occasionally and 10 
pounds frequently but should not work in a situation where he 
must work overhead and look upward, as this would certainly 
place extra strain on his neck, and should also not reach 
above the shoulder level except occasionally.  No functional 
limitations of the upper extremities were noted.  Further 
recommended treatment included physical therapy, the wearing 
of a cervical collar, and treatment with non-steroidal anti-
inflammatory medications.   

Based on these examination findings, in an August 2002 rating 
action, the RO increased the veteran's evaluation to 40 
percent, effective from February 2002.  This evaluation has 
since remained in effect.  

In this case, the RO has evaluated the veteran's cervical 
spine disorder under the provisions of 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285 and 5293.

Under Diagnostic Code 5285, a 100 percent evaluation is 
warranted for a vertebral fracture with cord involvement, 
bedridden, or requiring long leg braces.  In cases without 
cord involvement but with abnormal mobility requiring a neck 
brace (jury mast), a 60 percent evaluation is in order.  In 
other cases, evaluation in accordance with definite limited 
motion or muscle spasm is warranted, and an additional 10 
percent evaluation is assigned in cases of demonstrable 
deformity of a vertebral body.

As to Diagnostic Code 5293, the Board observes that this code 
section has been substantially revised during the pendency of 
this appeal.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

Under the criteria of Diagnostic Code 5293, effective through 
September 22, 2002, and also subsequently under Karnas, a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation is in order for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  A 
60 percent evaluation is assigned in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  

Under the revised provisions of Diagnostic Code 5293, 
effective only as of September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining (under 38 
C.F.R. § 4.25) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under the new criteria for evaluation based on incapacitating 
episodes, a 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation is in order for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months, and a 60 
percent evaluation is appropriate in cases of incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.   

For purposes of evaluation under the new provisions of 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome  
that are present constantly, or nearly so.  When evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be rated using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be separately evaluated using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  If intervertebral disc syndrome is 
present  
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

Given the recent regulatory changes and the staged ratings 
assigned by the RO, the Board notes that the only matter on 
appeal that is subject to the new provisions of Diagnostic 
Code 5293 is the current 40 percent evaluation, as starting 
from September 23, 2002 and not from the effective date of 
February 4, 2002.

The Board has therefore initially considered all of the 
ratings on appeal under the old provisions of Diagnostic Code 
5293.  First, the Board has considered whether an evaluation 
in excess of 20 percent is warranted for the period from 
December 1, 1998, to February 3, 2002.  In this regard, the 
Board observes that the January 1999 VA examination was, 
admittedly, not indicative of the sort of significant 
degenerative disc disease symptoms indicated prior to the 
August 1998 surgery.  That having been noted, the Board also 
finds that the February 2001 treatment records suggest an 
increase in symptoms, particularly pain, and the May 2002 VA 
examination reflects that the veteran's symptoms had 
essentially returned to the degree of symptomatology shown 
before the surgery.  As such, there is a real question as to 
whether the presently assigned staged rating is appropriate 
in a circumstance such as this where surgery provided only 
short-term relief for a severely disabling disorder.  
Accordingly, after resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board finds that a 40 
percent evaluation is warranted for the period from December 
1, 1998, to February 3, 2002.  

As such, the assigned evaluation for all time periods at 
issue is now 40 percent, and the question becomes whether 
there is a basis for an even higher evaluation under the old 
criteria of Diagnostic Code 5293.  The Board has considered 
the specific symptoms enumerated in the criteria of this 
section and observes that the veteran's May 2002 VA 
examination revealed pain on motion and considerable muscle 
spasm, which is among the criteria for a 60 percent 
evaluation under Diagnostic Code 5293.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  
This examination, however, also revealed only partial 
limitation of motion and minimal radicular symptoms to the 
right upper extremity.  Significantly, the examiner indicated 
that the veteran could lift 10 pounds frequently and 20 
pounds occasionally and had no functional limitations of the 
upper extremities.  These findings, even when viewed in 
tandem with the significant muscle spasm shown on 
examination, reflect a disability picture which is far more 
adequately described as severe than as pronounced in degree.  
As such, in view of 38 C.F.R. § 4.7, an evaluation in excess 
of 40 percent is not warranted under the old criteria of 
Diagnostic Code 5293.

The Board has also considered the veteran's disability under 
the new provisions of Diagnostic Code 5293; again, these 
provisions are effective only from September 23, 2002.  The 
Board acknowledges that this section allows for two bases of 
evaluation:  incapacitating episodes, and separate orthopedic 
and neurologic manifestations.  

As to the question of incapacitating episodes, the Board 
notes that there is no medical evidence of record whatsoever 
indicating incapacitating episodes of a total duration 
exceeding six weeks during any six-month period.  As such, 
there is no basis for an evaluation in excess of 40 percent 
under this section.  

As to the question of separate orthopedic and neurologic 
manifestations, the Board notes that, even taking into 
account pain on motion, there is no basis for an evaluation 
in excess of 30 percent for limitation of motion of the 
cervical spine under Diagnostic Code 5290.  Regarding 
neurological manifestations, there is a record of slight 
atrophy of the hypothenar muscles on the right side and 
subjective diminution of sensation over several fingers; 
these symptoms suggest "incomplete paralysis" that is only 
slight and not moderate, thus warranting a 10 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  
These evaluations combine to a 40 percent evaluation, and, as 
a consequence, the consideration of separate orthopedic and 
neurologic manifestations also provides no basis for an 
evaluation in excess of 40 percent.

In reaching its determinations in this appeal, the Board has 
considered all potentially applicable diagnostic codes.  
Under Diagnostic Code 5285, in cases of vertebral fractures, 
a 60 percent evaluation is warranted in cases without cord 
involvement but with abnormal mobility requiring a neck brace 
(jury mast), but these symptoms and requirements have not 
been shown in the present case.  The Board also notes that 
Diagnostic Code 5285 allows for an additional 10 percent in 
cases of demonstrable deformity of a vertebral body, but the 
Board finds no evidence of this symptom in conjunction with 
the veteran's actual vertebral fracture.  Moreover, there is 
no indication of complete bony fixation (ankylosis) of the 
spine at a favorable angle, as would warrant a 60 percent 
evaluation under Diagnostic Code 5286.

In conclusion, the Board finds that the criteria for an 
evaluation in excess of 40 percent for the veteran's cervical 
spine disorder have not been met for the periods from 
February 2, 1997, to August 20, 1998, and beginning on 
February 4, 2002, and the veteran's claims for increased 
evaluations for those periods must be denied.  The Board, 
however, finds that an increase in the veteran's evaluation 
for this disorder from 20 percent to 40 percent for the 
period from December 1, 1998, to February 3, 2002, is 
warranted, and, to this extent, the appeal is granted.  In 
summary, a 40 percent evaluation is now in effect for the 
entire appellate period (exclusive of the assignment of a 
temporary 100 percent evaluation from August 21, 1998, to 
November 30, 1998).

As to the two increased evaluation claims that have been 
denied, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As noted above, a temporary total evaluation was 
assigned under 38 C.F.R. § 4.30 in late 1998, and the Board 
finds that this grant sufficiently contemplates the effect of 
the veteran's hospital treatment on his overall disability 
picture.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim of entitlement to an evaluation in excess of 40 
percent for a non-displaced spinous fracture and degenerative 
disc disease, status post C5-C6 fusion, for the period from 
February 2, 1997, to August 20, 1998, is denied.

Entitlement to a 40 percent evaluation for a non-displaced 
spinous fracture and degenerative disc disease, status post 
C5-C6 fusion, for the period from December 1, 1998, to 
February 3, 2002, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to an evaluation in excess of 40 
percent for a non-displaced spinous fracture and degenerative 
disc disease, status post C5-C6 fusion, for the period 
beginning on February 4, 2002, is denied.



__________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

